Citation Nr: 0336148	
Decision Date: 12/23/03    Archive Date: 12/29/03

DOCKET NO.  92-25 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether the veteran filed a timely Substantive Appeal with 
respect to a rating decision of May 1991 denying increased 
ratings for hypertensive vascular and duodenal ulcer 
diseases, and entitlement to special monthly pension.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from August 1959 to August 
1961, and from September 1961 to September 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1991 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Commonwealth of Puerto Rico.  The veteran has since 
moved into the jurisdiction of the Philadelphia, 
Pennsylvania, RO, from where this case has been certified to 
the Board.  


FINDINGS OF FACT

1.  In a May 28, 1991, rating decision, the RO denied 
increased ratings for hypertensive vascular and duodenal 
ulcer diseases, and entitlement to special monthly pension by 
reason of the need for regular aid and attendance.  

2.  The veteran was notified of the May 1991 rating decision 
by VA letter dated June 11, 1991, which also advi1`sed him of 
his procedural and appellate rights.  

3.  The veteran's Notice of Disagreement to the May 1991 
rating decision was timely received by VA in October 1991.  

4.  A Statement of the Case, with cover letter advising the 
veteran of his appellate rights, was sent to him on December 
4, 1991.  

5.  On July 23, 1992, VA received the veteran's Substantive 
Appeal.  




CONCLUSION OF LAW

Because a timely Substantive Appeal to the RO's May 1991 
rating decision was not submitted, the Board does not have 
jurisdiction to consider the issues of increased ratings for 
hypertension, heart and ulcer disabilities, and entitlement 
to special monthly pension by reason of the need for aid and 
attendance.  38 U.S.C.A. §§ 501(a), 5102, 7105 (West 2002); 
38 C.F.R. §§ 38 C.F.R. §§ 20.101(c)(d)(e), 20.200, 20.201, 
20.202, 20.300, 20.301, 20.302, 20.303 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  The Act and implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  However, the VCAA is 
not applicable where the law, not the factual evidence, is 
dispositive of the appeal.  See Dela Cruz v. Principi, 15 
Vet. App. 143, 149 (2001).  

The Board shall not entertain an application for review on 
appeal unless it conforms to the law.  See 38 U.S.C.A. § 
7108.  Pursuant to applicable law and regulations, an appeal 
consists of a timely filed Notice of Disagreement in writing 
and, after a Statement of the Case has been furnished, a 
timely filed Substantive Appeal.  See 38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.200.  

A Substantive Appeal consists of a properly completed VA Form 
9, "Appeal to Board of Veterans' Appeals," or 
correspondence containing the necessary information.  Proper 
completion and filing of a Substantive Appeal are the last 
actions the appellant needs to take to perfect an appeal.  
See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.202.  

Except in the case of simultaneously contested claims, a 
Substantive Appeal must be filed within 60 days from the date 
that the agency of original jurisdiction mails the Statement 
of the Case to the appellant, or within the remainder of the 
one-year period from the date of mailing of the notification 
of the determination being appealed, whichever period ends 
later.  The date of mailing of the Statement of the Case will 
be presumed to be the same as the date of the Statement of 
the Case, and the date of mailing the letter of notification 
of the determination will be presumed to be the same as the 
date of that letter, for purposes of determining whether an 
appeal has been timely filed.  See 38 U.S.C.A. § 7105(b)(1), 
(d)(3); 38 C.F.R. § 20.302(b).  

An extension of the 60-day period for filing a Substantive 
Appeal, or the 60-day period for responding to a Supplemental 
Statement of the Case when such a response is required, may 
be granted for good cause.  See 38 U.S.C.A. § 7105(d)(3); 
38 C.F.R. § 20.303.  

Effective November 21, 2001, the Appeals Regulations and 
Rules of Practice of the Board were amended clarifying that 
the Board may address questions related to its jurisdiction 
in the first instance.  See 38 C.F.R. § 20.101(c)(d)(e).  

All claimants have the right to appeal a determination that 
the Board does not have jurisdictional authority to review a 
particular case.  Jurisdictional questions that a claimant 
may appeal include, but are not limited to, questions 
relating to the timely filing and adequacy of the Notice of 
Disagreement and the Substantive Appeal.  See 38 C.F.R. 
§ 20.101(c).  

The Board may address questions pertaining to its 
jurisdictional authority to review a particular case, 
including, but not limited to, determining whether Notices of 
Disagreement and Substantive Appeals are adequate and timely, 
at any stage in a proceeding before it, regardless of whether 
the agency of original jurisdiction addressed such questions.  
See 38 C.F.R. § 20. 101(c).  When the Board, on its own 
initiative, raises a question as to a potential 
jurisdictional defect, all parties to the proceeding and 
their representatives, if any, will be given notice of the 
potential jurisdictional defect and granted a period of 60 
days following the date on which such notice is mailed to 
present written argument and additional evidence relevant to 
jurisdiction, and to request a hearing to present oral 
argument on the jurisdictional questions(s).  The date of 
mailing of the notice will be presumed to be the same as the 
date stamped on the letter of notification.  The Board may 
dismiss any case over which it determines it does not have 
jurisdiction.  Id.  

38 C.F.R. § 20. 101(e) specifically regulates that 38 C.F.R. 
§ 19.9 shall not apply to proceedings to determine the 
Board's own jurisdiction.  However, the Board may remand a 
case to an agency of original jurisdiction in order to obtain 
assistance in securing evidence of jurisdictional facts.  The 
time restrictions on requesting a hearing and submitting 
additional evidence in 38 C.F.R. § 20.1304 do not apply to a 
hearing requested, or evidence submitted, under 38 C.F.R. 
§ 20. 101(d).  

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  See 38 C.F.R. 
§ 3.155(a).  

In the veteran's case, a May 28, 1991, RO decision denied 
increased ratings for hypertensive vascular and duodenal 
ulcer diseases, and entitlement to special monthly pension 
due to the need for aid and attendance of another person.  
The veteran was notified of the May 1991 rating decision by 
VA letter, dated June 11, 1991, which also informed him of 
his procedural and appellate rights.  The veteran's Notice of 
Disagreement to the RO's May 1991 rating decision was 
received by the RO in October 1991.  A Statement of the Case, 
with cover letter advising the veteran of his appellate 
rights, was sent to him on December 4, 1991.  

Applying the laws and regulations cited above, the veteran 
would have to have filed a Substantive Appeal, or requested 
an extension of time to do so, to the RO's May 1991 rating 
decision not later than June 11, 1992, (one year from the 
date of the June 11, 1991, VA notification letter), which is 
longer than the 60-day time limit following issuance of the 
Statement of the Case on December 4, 1991.  VA did not 
receive the veteran's Substantive Appeal until July 23, 1992, 
which is over a month past the June 11, 1992, outside date 
for filing a Substantive Appeal to the RO's May 28, 1991, 
rating decision.  

Further, although correspondence from the veteran's 
representative can be accepted as the veteran's Substantive 
Appeal, if it contains the same information as a completed VA 
Form 9 and is filed on time, VA did not receive any documents 
from the veteran's representative addressing the RO's May 
1991 decision until the veteran's personal hearing, which was 
held before a hearing officer at the RO on October 19, 1992.  

During the veteran's October 1992 personal hearing, he and 
his representative were advised of the potential 
jurisdictional defect (timeliness of a Substantive Appeal) 
and informed that that, if the case were forwarded to the 
Board, the Board would decide whether it had jurisdiction.  
The veteran was further advised that he would be permitted to 
present his testimony without any guarantee in any way that 
the Board would accept jurisdiction of the issues.  

The evidence shows that the veteran received the June 11, 
1991, VA notification of the RO's May 28, 1991, decision as 
evidence by his submission of a Notice of Disagreement to 
that decision, which was received by VA in October 1991.  
Also, nowhere in the evidence is there any indication that 
the veteran did not receive the December 4, 1991, Statement 
of the Case, with cover letter, see Mindenhall v. Brown, 7 
Vet,. App 271 (1994), nor is there any indication that the 
veteran requested an extension of the required period for 
filing a Substantive Appeal, see 38 C.F.R. § 20.303.  Equally 
important is that the veteran has not alleged either that he 
did not receive the December 4, 1991, Statement of the Case 
or that he had requested an extension of time to submit a 
Substantive Appeal.  

The Board finds that the veteran did not file a timely 
Substantive Appeal to the RO's May 28, 1991, rating decision 
denying service connection for hypertensive vascular and 
duodenal ulcer diseases, and entitlement to special monthly 
pension by reason of the need for aid and attendance of 
another person.  As such, the Board must conclude that a 
timely appeal was not perfected and the veteran is 
statutorily barred from appealing the RO's May 28, 1991, 
rating decision.  See Roy v. Brown, 5 Vet. App. 554, 556 
(1993).  In such instance, the Board is without jurisdiction 
to consider the underlying claim of entitlement to increased 
ratings for hypertension, heart and ulcer disabilities, and 
for special monthly pension based on the need for aid and 
attendance of another person.  The appeal is dismissed.  


ORDER

As a timely Substantive Appeal was not filed with respect to 
a May 1991 rating decision denying increased ratings for 
hypertensive vascular and duodenal ulcer diseases, and 
entitlement to special monthly pension by reason of aid and 
attendance, the appeal is dismissed.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



